DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefiniteness and antecedent basis errors that are too numerous to mention each one specifically.  Some examples are noted below. Applicant should review all claims and make appropriate corrections.  
Claim 1 line 14 calls for “a damping cable”; claim 1 line 3 calls for “a damping cable”; it is unclear if and how they are related.
Claim limitation “by means of a retaining cable” in claim 2 line 3 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the “means plus function language” does not clearly articulate functional language but instead recites 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or

Claim 8 line 5 is similarly rejected as claim 7 above.
Claim 9  line 4 is similarly rejected as claim 2 above.
Claim 12 line 2, “the orientation” lacks clear antecedent basis.
Claim 13 is ambiguously constructed and indeterminate in scope because they purport to claim both an apparatus (system) and method of using or practicing the apparatus (system) in a single claim.
Claim 13 line 14 calls for “the laying system”; claim 13 line 1 calls for “a system for laying”; it is unclear if and how they are related.
Claim 13 indefinite because at lines 15, 18 it is unclear if the “can be” limitation is optional or the phrase should be interpreted as a definite statement.  In Ex parte Breed.
Claim 13 line 24 calls for “a damping cable”; claim 13 line 16 calls for “a damping cable”; it is unclear if and how they are related.
Claim 13 line 31 calls for “a horizontal direction”; claim 13 line 11 calls for “horizontal direction”; it is unclear if and how they are related.
Claim 15 lines 4, 6 call for “said guiding surfaces”; “the guiding surfaces”; claim 15 line 2 calls for “one or more guiding surfaces”; it is unclear if and how they are related.
Claim 15 is confusing because if at line 2 one were to consider “one guiding surface”; then line 4 “extending on two opposite sides” would not be possible.

Claim 17 line 4, calls for “the guiding surfaces”; claim 15 line 2 calls for “one or more guiding surfaces”; it is unclear if and how they are related.
Claim 18 line 1 calls for “the stop portions”; claim 17 line 2 calls for “one or more stop portions”; it is unclear if and how they are related.
Claim 18 line 2 calls for “the guiding surfaces”; claim 15 line 2 calls for “one or more guiding surfaces”; it is unclear if and how they are related.
Claim 21 line 3, “the landing ramp” lacks clear antecedent basis.
Claim 22 lines 4,5,6, “the free end of the pipe”, “the end of the pipe”, “the pipe end” all lack clear antecedent basis.  Further, it is unclear if and how they are related.
Claim 22 line 11 calls for “a landing ramp”; claim 22 line 8 calls for “a landing ramp”; it is unclear if and how they are related.
Claim 25 line 3, “the supporting structure” lacks clear antecedent basis.
Claim 25 line 4, “the landing ramp” lacks clear antecedent basis.
Claim 26 line 2, “the supporting structure” lacks clear antecedent basis.
Claim 27 line 2 calls for “the lowered engaging position”; claim 26 line 4 calls for “a lowered position of engagement”; it is unclear if and how they are related.
Claim limitation “releasable retaining means” as called for in claim 27 line 2 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because means is modified by releasable retaining wherein its ambiguous if it conveys structure or 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim 28 is indefinite because at line 4, it is unclear if the “can be” limitation is optional or the phrase should be interpreted as a definite statement.  In Ex parte Breed.
Claim 29 line 3 calls for “the stop pole”; claim 19 line 2 calls for “a locking pole”; it is unclear if and how they are related.
The remaining claims are only rejected because they depend from a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-30 are rejected under 35 U.S.C. 101 because claim 13 improperly embrace both apparatus (system) and process. The language of 35 U.S.C. 101 set forth statutory classes of invention in the alternative only. See Ex parte Lyell, 17 USPQ2d 1549.
Insofar the claims are understood, the following rejection(s) below apply:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15, 21, 25, 30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Espinasse et al. (US 20110020067).
Espinasse et al. discloses a system for laying an off-shore pipe (20) comprising 
a laying vessel (12), a fixed receiving structure (24) which can be installed in the target position on the seabed (10), said fixed receiving structure having a redirecting device (34) for a damping cable (32), a pipeline end termination device (22,26) which can be mounted to the initial end length of the pipe (20), an underwater suspension buoy (18) which is removably connectable to the pipeline end termination device (22,26) so as to apply a vertically upwards directed suspension force to the pipeline end termination device (see para 0029+), an underwater damping buoy (36) having a buoyancy force (see para 0028+), a damping cable (32) removably connectable to the damping buoy (36) and to the pipeline end termination device (22,26) and extending through the redirecting device (34), so that the damping cable (32) is slidingly supported and redirected by the redirecting device (34) and tensioned by the buoyancy force of the damping buoy (36), so as to form a damping provisional anchoring of the pipeline end termination device to the fixed receiving structure.
Re claim 14, wherein the redirecting device (34) comprises one or more redirecting pulleys (34) or redirecting guides forming one or more supporting and redirecting surfaces facing downwards, as well as one or more side guides (see Fig. 2) to prevent lateral exiting of the cable redirected by the redirecting surfaces.

Re claim 15, structure (s4) forms a landing ramp (28) with one or more guiding surfaces (see Figs. 1,2) which form a guide and an abutment support from below for the pipeline end termination device (22,26), said guiding surfaces extending on two opposite sides with respect to the redirecting device (34) and in the same direction so that the damping cable (32) drags the pipeline end termination device along the guiding surfaces.
Re claim 21, the ballast seats are considered to be any area of the top of member (24) on the sides of member (34).
Re claim 25, the rough guiding portions (30).
Re claim 30, the pipeline end termination device comprises further ballast seats (this is considered any surface of member 26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over French document (FR 2957649) in view of Espinasse et al. ‘067.
French document ‘649 discloses a method of laying an off-shore pipe (see Figs. 1A-1C) comprising: installing in a target position on the seabed (20) a fixed receiving structure (10), on a laying vessel, providing the pipe with an initial end length to which a pipeline end termination device (1c) is mounted, connecting an underwater suspension buoy (3a) to the pipeline end termination device (1c), the underwater suspension buoy applying to the pipeline end termination device a suspension force which is directed vertically upwards, paying-out a first length of the pipe with the pipeline end termination device from the laying vessel vertically towards the seabed to a provisional anchoring position (see Figs. 1A-1B), in which the initial end length has an approximately vertical orientation with a vertical safety distance between the pipeline end termination device and the seabed, moving the laying vessel horizontally away from the fixed receiving structure and paying-out, from the laying vessel, a further length of the pipe so as to incline the initial end length progressively from the vertical orientation towards a horizontal orientation up to a lowered position (see Figs. 1A-1C, 4, machine translation page 14), with the initial end length in the lowered position, moving the laying vessel to positioning the initial end length in horizontal direction in a final abutment position with respect to said target position, then abutting the pipeline end termination device in the final abutment position (see machine translation page 14), during the steps of inclining to the lowered position and of horizontally positioning the initial end length, using the suspension force of the suspension buoy (3c) to counterbalance at least part of the 
fixed receiving structure having a redirecting device for a damping cable, extending a damping cable from the pipeline end termination device through the redirecting device to an underwater damping buoy, so that the damping cable, slidingly supported and redirected by the redirecting device and tensioned by a buoyancy force of the damping buoy, forms a damping provisional anchoring of the pipeline end termination device to the fixed receiving structure, using the buoyancy force of the damping buoy to counterbalance a pulling force of the initial end length of the pipe and to damp the movements of the initial end length of the pipe, using the sliding support of the redirected damping cable to allow relative compensation movements between the pipeline end termination device and the fixed receiving structure.
Espinasse et al. teaches a fixed receiving structure (24) having a redirecting device (34) for a damping cable (32), extending a damping cable from the pipeline end termination device (22,26) through the redirecting device to an underwater damping buoy(36), so that the damping cable, slidingly supported and redirected by the redirecting device and tensioned by a buoyancy force of the damping buoy, forms a damping provisional anchoring of the pipeline end termination device to the fixed receiving structure, using the buoyancy force of the damping buoy to counterbalance a pulling force of the initial end length of the pipe and to damp the movements of the initial end length of the pipe, using the sliding support of the redirected damping cable to allow relative compensation movements between the pipeline end termination device and the fixed receiving structure.  It would have been considered obvious to one of ordinary skill in the art to 
Re claim 2, it would have been considered obvious to further modify French document (as modified above) to temporarily fix the damping buoy (36) to fixed receiving structure (24) via retaining cable (38) as taught by Espinasse et al. since such a modification facilitates the installation of the fixed receiving structure before paying out of the pipe.
Re claim 4, French document (as modified above) teaches connecting the damping cable (32) to the pipeline end termination device (22,26) to the damping buoy (36) (see Espinasse et al.).
Re claim 6, French document (as modified above) teaches a step of varying an inclination angle between the pipe exiting the laying vessel and the laying vessel (see Figs. 1C, 4 of French document).
Re claim 7, it would have been considered obvious to further modify French document (as modified above) to monitoring the position of the damping cable via optical detection means (12, French document) and adjusting the position of the laying vessel and the paying-out speed of the pipe also in dependency of the position of the damping cable since such a modification facilitates the connection of the pipe.
Re claim 8, it would have been considered obvious to further modify French document (as modified above) to monitoring the position of the damping cable with respect to a target orientation marking formed on the fixed receiving structure, via optical detection means (12, French document), and in case of misplacement of the damping cable with 
Re claim 9, French document (as modified above) teaches the step of abutting and anchoring the pipeline end termination device in the final abutting position comprises:
by means of the laying vessel approaching the pipeline end termination device
towards the fixed receiving structure until abutting the pipeline end termination
device in the final abutting position directly on the fixed receiving structure,
subsequently locking the pipeline end termination device in the final abutting
position by positioning one of more locking members in engagement with
the pipeline end termination device and with the fixed receiving structure, subsequently moving the laying vessel and further lowering the initial end length until it abuts on the seabed (see Figs. 1A-1C, 4, machine translation page 14 of French document).

Allowable Subject Matter
Claims 3,5,10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
12/18/2021